Citation Nr: 1818603	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a skin disability of the feet.

2. Entitlement to service connection for a skin disability of the feet.

3. Entitlement to service connection for a gastrointestinal disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from March 1976 to March 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the January 2012 rating decision the RO denied service connection for a gastrointestinal disease and denied the Veteran's request to reopen the Veteran's previously denied claim for service connection for a skin disability of the feet. 

In February 2012 the Veteran submitted his notice of disagreement (NOD), was issued a statement of the case (SOC) in January 2014, and in January 2014 perfected his appeal to the Board.

In October 2017, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is now of record and has been associated with the Veteran's claims file.

The issue of service connection for a skin disability of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran's gastrointestinal disability is related to his active military service.

2. In a February 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for a skin disability of the feet.

3. The evidence received since the February 2003 RO decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a skin disability of the feet, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, a gastrointestinal disability was incurred in his active military service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The February 2003 RO decision that denied the claim for entitlement to service connection for a skin disability of the feet final. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017).

3. Evidence received since the February 2003 RO decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a skin disability of the feet have therefore been met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.

I. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Browns, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus. In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it. Id. The Court also held that, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Here, the Veteran's claim for service connection for a skin disability of the feet was denied in a February 2003 rating decision. The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance. Accordingly, the February 2003 rating decision is final. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In May 2011, the Veteran submitted an application to reopen his previously denied claim of service connection for a skin disability of the feet.  The Veteran testified before the Board in October 2017. In his testimony, the Veteran testified to experiencing continuous symptoms of a skin disability of the foot since service. Specifically, the Veteran testified that during his service in Vietnam, his duty as a Marine infantryman required him to wade through rice paddies all the time, getting his feet wet in the process. He testified that as a result of his constantly wet feet in Vietnam, his feet would itch to the point of skin peeling off. He further testified that upon return to the United States, he sought treatment for the condition which was later given a preliminary diagnosis of tinea pedis, as is noted in an April 1976 service treatment record. After service, the Veteran testified, the condition worsened to the point where his skin would become very dry and cracked, requiring the Veteran to avoid wearing shoes. The Veteran testified that he has experienced these foot problems since service. 

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the February 2003 rating decision is new in that it had not been previously submitted. As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for a right foot disability. Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in February 2003, it is considered to be material. This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature. 

Specifically, while the Veteran's service treatment records from April 1976 were previously considered by the RO, the assertion that he incurred the condition while serving in Vietnam was not. The Veteran is competent to provide testimony as to receiving treatment for a foot condition, and his testimony is therefore probative, especially given the fact that the Veteran's service treatment records from his first enlistment period, encompassing the time at issue when he testifies he received treatment for a foot condition, are unavailable. The Board notes that the RO determined that service treatment records from July 1969 to July 1971 were missing. See December 2012 Formal Finding of Unavailability. In instances of incomplete service treatment records, VA must employ heightened consideration of the benefit-of-the-doubt standard and rely on the competent and credible reports of medical history and symptoms. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Veteran's contentions that he incurred a foot disability in service in Vietnam and sought treatment for it after returning to the United States are both competent and credible. Therefore, the evidence is considered to be new and material and the claim is reopened. 38 C.F.R. § 3.156(a).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that he has a gastrointestinal disease which was incurred during his active service. Specifically, he contends that his current gastrointestinal disease had its onset in service, as is documented by certain identified service treatment records indicating diagnoses of the same disease. For the reasons set forth below, the Board finds that service connection is warranted.

As indicated above, the Veteran served on active duty from July 1969 to July 1971 and from March 1976 to March 1980. The Veteran's service treatment records show that in October 1969, he reported abdominal cramps and bloody stool while stationed and was given a diagnosis of ulcerative colitis. The Veteran was referred to the Camp Pendleton Naval Hospital in California after rectal bleeding, where he was diagnosed with gastroenteritis secondary to penicillin. The same service treatment records from October 1969 show a diagnosis of ulcerative colitis. During his Board hearing in October 2017, the Veteran testified that he was hospitalized for two weeks at the Camp Pendleton Naval Hospital for two weeks, and that he was diagnosed with an ulcerated colon.

Post-active duty treatment records document a history of various related gastrointestinal disabilities from 2006 and continuing to the present day. The Veteran testified at his BVA hearing that he continued to have significant gastrointestinal problems after service: "I always had gastrointestinal problems." He says he did not seek treatment until 2006 because it got "out of control" then. The Veteran was diagnosed with diverticulitis and suspected Crohn's disease after a March 2006 colonoscopy. Follow-up private treatment records from September 2007 show a diagnosis of ulcerative colitis and rectal bleeding - the same conditions for which he was hospitalized at Camp Pendleton in October 1969. These diagnoses were confirmed again in August 2011 and August 2013, during follow-up private treatment by the Veteran's private physician, Dr. Samuels.

Overall, the Board finds that the record supports the award of service connection for a gastrointestinal disability.  There is evidence that the gastrointestinal issues had an onset in service, that the Veteran has a current disability, and of a relationship between the current disability and the in-service disease.  Regarding the current disability element, the Veteran was diagnosed with numerous gastrointestinal disabilities since 2006 by Dr. Samuels, and these diagnoses were confirmed in August 2011 and August 2013. Regarding the in-service injury or disease element, the Veteran's service treatment records documenting the same in-service gastrointestinal disease (ulcerative colitis) was diagnosed in October 1969, as his service treatment records indicate.

The remaining question in this case is therefore whether there is a nexus between the Veteran's current gastrointestinal disability and the in-service disease. Post-service private treatment records confirm that same illness diagnosed and treated in service continues to this day - ulcerative colitis. Moreover, the Veteran has made statements as to experiencing continuous symptoms of gastrointestinal symptoms since service. The Board finds that such statements by the Veteran to be competent and credible, and such lay evidence indicates a relationship between the current gastrointestinal disease and the in-service symptoms, treatment and diagnoses, specifically the October 1969 service treatment records documenting gastrointestinal disease. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("Nothing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"). 

The Board notes, as above regarding the claimed right foot disability, that the RO determined that service treatment records from July 1969 to July 1971 were missing. See December 2012 Formal Finding of Unavailability. In instances of incomplete service treatment records, VA must employ heightened consideration of the benefit-of-the-doubt standard and rely on the competent and credible reports of medical history and symptoms. See Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367. Here, the Veteran has competently and credibly testified to receiving treatment in service for numerous gastrointestinal issues, to include a hospitalization (during the period for which complete service treatment records are unavailable) for the claimed disease. Moreover, the above reflects that the evidence is at least evenly balanced as to whether the diagnosed gastrointestinal disabilities are related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a gastrointestinal disability is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for a skin disability of the feet is granted.

Entitlement to service connection for a gastrointestinal disease is granted.


REMAND

Further development is required on the Veteran's claim of entitlement to service connection for a skin disability of the feet.

Regarding the reopened claim of service connection for right foot disability, the Veteran has not yet been afforded an examination and opinion. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

As noted above, the evidence includes evidence of recurrent symptoms of a foot disability, evidence of treatment for a foot injury or disease during service, and the Veteran's competent and credible reports of continuing symptomatology. Such evidence meets the McLendon threshold. The evidence of record therefore warrants remand for an examination.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disability of the feet.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that a skin disability of the feet had its onset during active service or is otherwise related to service?

In addressing this question, the examiner should comment on the April 1976 service treatment records showing treatment for a skin disability of the feet, as well as the Veteran's competent reports of continuous symptoms of a skin disability of the feet since service.

A complete rationale should accompany any opinion provided.

2. If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


